 ABBEY ISLAND PARK MANORDorothy Land, an Individual Proprietor d/b/aAbbey Island Park Manor and Local Union No.1038, United Brotherhood of Carpenters andJoiners of America, AFL-CIO and Nora Town-send and Sandra Voorhis. Cases 29-CA-8110,29-CA-8110-2, 29-CA-8621, and 29-CA-882915 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMI.RMAN, ANDHUNTER,On 15 December 1982 Administrative LawJudge Raymond P. Green issued the attached De-cision in this proceeding. Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Producis,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951) We have careful-ly examined the record and find no basis for reversing his findingsRespondent has further excepted to the Admiiistrative I.aw Judge'sfinding that Respondent's 17 December 1981 offer of reinstatement toDeborah Priscoe was not valid. The Administrative Lasw Judge basedthis finding, in part, on his belief that, at the time of her discharge, Pris-coe was earning 15 cents an hour more than the minimum wage. But inits exceptions Respondent correctly points out that both Priscoe's testi-mony and Respondent's payroll records indicate that Priscoe was earningthe minimum wage at the time of her discharge. However, as the partiesdid not litigate the issue of the validity of the offer of reinstatement, weare unable to decide this issue based on the present record Under thesecircumstances, we leave the issue for compliance proceedings.Member Hunter would not send this issue to compliance. Given thatthe Administrative Law Judge's sole reason for finding the offer of rein-statement invalid was based on a misreading of the record which wehave now corrected, the offer appears to have been valid on its face. Ac-cordingly, Member Hunter finds no basis for further proceedings on thisissue and, in addition, he would toll backpay as of the date of the reject-ed offer.The General Counsel has excepted to the Administrative Law Judge'sfinding that Catherine Timmes was not an agent of Respondent. TheGeneral Counsel contends that, in March 1981 when Timmes told SandraVoorhis that she would not be rehired because she had been an instigatorfor the Union, Timmes was speaking as an agent of Respondent. We findno merit in the General Counsel's contention. It is undisputed thatTimmes had no authority to hire employees, nor did any employee, in-cluding Voorhis, believe that Timmes had any authority over hiring. Infact, when Voorhis went to Respondent's office to inquire about beingrehired, she went to speak to Respondent's owner, Dorothy L and, notTimmes, and spoke with Timmes only while waiting to see Land. More-over, there was no evidence adduced that Timmes had in fact ever heardLand say that she would not rehire Voorhis because of her union activi-ties or that Land ever knew of or condoned in any way Timmes' re-marks. Under these circumstances, we find that, regardless of whether267 NLRB No. 32ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, Dorothy Land,an Individual Proprietor d/b/a Abbey Island ParkManor, Island Park, New York, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.Tirnme, was all agent of Respondent for certain purposes, she was not anagent for Respondent as to the hiring process and her remarks constitut-ed nothing more than her opinion, not imputable to RespondentLAPPENDIXNOTICE To EMPL.OYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively throughsentatives of their own choicerepre-To engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge employees becauseof their membership in or activities on behalfof Local Union No. 1038, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, or any other labor organization.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WIL L offer Deborah Priscoe immediateand full reinstatement to her former job or, ifher former job no longer exists, to a substan-tially equivalent position of employment with-out prejudice to her seniority or other rightsand wEL WI.L make her whole for any loss of163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay that she may have suffered by reason ofour discrimination against her, with interest.WE WILL expunge from our files any refer-ences to the disciplinary discharge of DeborahPriscoe on 23 June 1980, and WE WILL notifyher that this has been done and that evidenceof this unlawful discharge will not be used as abasis for future personnel actions against her.DOROTHY LAND, AN INDIVIDUALPROPRIETOR D/B/A ABBEY ISLANDPARK MANORDECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge:These consolidated cases were tried before me in Brook-lyn, New York, on December 14 and 15, 1981, and Feb-ruary 1, 2, and 3, 1982. The charges in Cases 29-CA-8110 and 29-CA-8110-2 were filed by Local Union No.1038, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (herein called the Union), respec-tively on June 23 and 24, 1980. The charge in Case 29-CA-8621 was filed by Nora Townsend on February 3,1981, and the charge in Case 29-CA-8829 was filed bySandra Voorhis on April 16, 1981. A consolidated com-plaint was issued by the Regional Director for Region 29on August 29, 1980, in Cases 29-CA-8110 and 29-CA-8110-2. Thereafter, the Regional Director issued a com-plaint in Case 29-CA-8621 on June 3, 1981, and heissued another complaint in Case 29-CA-8829 on Octo-ber 15, 1981. On October 15, 1981, the Regional Direc-tor for Region 29 also issued an order consolidating allof the aforesaid complaints and on December 7, 1981, heissued a consolidated amended complaint which setforth, in a single document, all of the outstanding allega-tions being made against the Respondent.After the trial opened, the parties reached an agree-ment on certain of the allegations and accordingly a par-tial formal settlement was executed by them and ap-proved by me.' Therefore only a limited number ofissues remained for resolution as follows:I Pursuant to the settlement agreement, approved by the Board on No-vember 16, 1982, counsel for the General Counsel reserved her right tooffer evidence on the settled allegations insofar as they are relevant tothe remaining allegations. In pertinent part, the Respondent agreed tocease and desist from:(a) Refusing to bargain collectively with any lawfully recognizedor duly certified representative.(b) Unilaterally changing existing rates of pay or other terms orconditions of employment without affording an opportunity to bar-gain with any lawfully recognized or duly certified representative.(c) Promoting bargaining unit employees to supervisory positionsin an effort to undermine a bargaining representative.(d) Interrogating employees concerning their membership, activi-ties or sympathies for a union.(e) Offering, promising or granting wage increases and other bene-fits or improvements in working conditions for the purpose of induc-ing employees to refrain from becoming members of or supporting aunion.(f) Informing employees that it would be futile for them to select alabor organization as their bargaining representative.(1) Whether on June 23, 1980, the Respondent dis-charged its employee Deborah Priscoe because of hermembership in and activities behalf of the Union.(2) Whether, since on or about September 27, 1980,"Respondent refused to reinstate its employee SandraVoorhis, after she had returned from maternity leave,"because of her membership in and activities on behalf ofthe Union.The Respondent asserts that it discharged Priscoe be-cause she was absent from work for 3 days withoutnotice. As to Voorhis, the Respondent contends that ithas no maternity leave policy, that Voorhis left itsemploy to have a baby, and that she subsequently noti-fied the Company that she had obtained other employ-ment. The Respondent further asserts that, when sheasked to be reemployed, there were no vacancies open toher and that in any event, because of her poor attend-ance record, it would not have taken her back.Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses,and after reviewing the briefs filed, I make the following:FINDINGS OF FACTI. JURISDICTIONDorothy Land is an individual proprietor of a homefor the aged called Abbey Island Park Manor which islocated at 40-29 Long Branch Road, Island Park, NewYork. The parties stipulated and I frind that annually theRespondent derives gross revenues in excess of $100,000and purchases goods and materials valued in excess of$50,000 which are transported and delivered directly toit from States other than the State of New York. Ac-cordingly, it is concluded that the Respondent is an em-ployer within the meaning of Section 2(2), (6), and (7) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDIt was stipulated and I find that, at relevant timesherein, Local Union No. 1038, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, was alabor organization within the meaning of Section 2(5) ofthe Act. It is noted, however, that on November 16,1981, the parent organization of this Union withdrew theLocal's charter and it became defunct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIt appears from the record that the organizational ef-forts of the Union commenced in April 1980 and that theemployee who initially contacted the Union was SandraVoorhis. During that month, Voorhis, along with em-ployee Deborah Priscoe, solicited union authorizationcards from various of the Company's employees, and onApril 24, 1980, the Union filed a representation petitionin Case 29-RC-4550. Thereafter, on or about May 17,(g) Threatening employees with the closing of its business or otherreprisals if they joined or supported a union.(h) In any other manner interfering with, restraining or coercingits employees in their Section 7 rights.164 ABBEY ISLAND PARK MANOR1980, Voorhis left the Company to have a baby and shedid not seek to return to work until September 27, 1980,well after most of the events concerning the Companyand the Union had occurred.In May 1980, Dorothy Land, after discovering theunion activities of her employees, met with them on sev-eral occasions before the election was held. As set forthbelow in greater detail, the evidence establishes thatLand told employees that she could not afford a union,that the advent of the Union would lead to the closing ofthe facility, and that she would prefer to enter into a pri-vate agreement with the employees rather than deal witha union. It was also established that during this monththe Employer offered wage increases and other benefitsto its employees, coupled with the statement that suchimprovements would be made whether or not the Unionwon the election.On May 29, 1980, a secret-ballot election was conduct-ed by Region 29 wherein the Union obtained a majorityof the votes cast. Although not entirely clear, it appearsthat shortly after the election, in early June, a negotia-tion session was held between the Union and the Compa-ny wherein the Union tendered a form contract of thetype it had with other employers.zOn June 17, 1980, a Certification of Representativewas issued pursuant to which the Union was certified asthe exclusive collective-bargaining representative in aunit defined as consisting of all full-time and regularpart-time housekeepers, kitchen helpers, and generalhelpers, excluding office clerical employees, guards andsupervisors as defined in the Act. By letter dated June17, 1980, the Union formally requested bargaining and onJune 19, the Company sent a letter to the Union agreeingto negotiate.On June 18, 1980, the Company posted a bulletin ad-vising employees that they were required to call in ifthey were going to be absent and further advising themthat a 3-day absence without notification could begrounds for discharge.' On June 21, 22, and 23, DeborahPriscoe was absent from work and she was dischargedby Land on June 23.4As will be described below, thereis a dispute as to whether Priscoe gave proper or ade-quate notification of her absence. Land concedes that shewas aware of Priscoe's interest in the Union prior to thelatter's discharge.Notwithstanding the Union's request for bargaining onJune 17 and later on December 22, 1980, no furtherI The Respondent asserts that this meeting was held on or about June8, 1980. Deborah Priscoe's testimony also indicates that such a meetingtook place in early June, inasmuch as she testified that on June 16. Landsaid to the employees, among other things, that she did not like certainclauses in the Union's contract. In any event, it does not appear that thedate of this single negotiation session makes any difference to the out-come of the case.3 It appears that employees had previously understood that they weresupposed to call in in the event they were going to he absent. However,it does not appear that this policy had previously been reduced to writingor that the employees had specifically been notified that a 3-day absencewithout notification would be grounds for termination. In fact., the evi-dence herein indicates that the Employer had tolerated a substantialamount of absenteeism from its employees, and that this bulletin wasissued because the Union was voted in.4 Priscoe was not scheduled to work on June 18 and 19 and thereforewas not present at the Respondent's facility when the "absence bulletin"was postedmeetings were held despite the Company's expressedwillingness to negotiate. This no doubt was due to someinternal problems within the Union which ultimately ledto the revocation of its charter on November 16, 1981.On September 27, 1980, and again in March 1981Voorhis asked for her job back. On each occasion her re-quest was refused.B. Supervisory Status of Catherine TimmesBefore setting forth a more detailed account of theevents outlined above, it is noted that the status of Cath-erine Timmes is in dispute. In this respect, the GeneralCounsel alternatively asserts that Timmes was a supervi-sor within the meaning of Section 2(11) of the Act or anagent of the Respondent. On the other hand, the Compa-ny asserts that Timmes was merely an office clerical em-ployee and was not its agent.As noted above, Dorothy Land is the owner of theCompany which normally employs about 20 to 22 em-ployees. In connection with the operation of the Compa-ny, her husband, Frank Land, does a major part of thehiring, although he does not appear to participate in theCompany's day-to-day operations. Additionally, at thetime of the events herein, Dorothy Land had two of heradult children working and living at the facility wherethey appeared to have exercised supervisory authority.The employee in question, Timmes, by all accounts spentmost of her time in the office where she worked on pa-tients' records and answered phones. She was hourlypaid and was one of the most senior of the employees.Among the employees, she earned the highest hourlyrate.Much of the General Counsel's evidence concerningTimmes' status was abbreviated and conclusionary innature. Typical of the evidence proferred was the testi-mony of Sandra Voorhis as follows:Q. And do you know Catherine Timmes ...?A. YesQ. And who is she?A. A supervisor.Q. And what does she do?A. She works in the office.Q. What from your observation, does CathyTimmes do at Abbey Island Manor while you wereemployed there?A. Well she worked in the office. She did paperwork. We go to her when we have a problem withsomething, and she makes out work schedules.Q. If you-does she check your work?A. Sometimes.Q. If you want a day off, whom do you ask?A. I would ask Cathy Timmes.Q. Would she give you the day off when youasked?A. Most of the time.Q. Were there occasions when you did that?165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes.Q. Did you ever forget to punch your time card?A. Yes, I did.Q. And what did you do if you forgot to punchyour time card?A. I brought my time card to Cathy Timmes andshe would write what time I came in and put herinitials next to it.Q. Did you wear a uniform?A. Yes, I did.Q. Did Cathy Timmes wear a uniform?A. No.Q. If you had a problem with a patient or a prob-lem with the work that you were doing, whomwould you go to?A. Cathy Timmes.In similar vein, Maria Castro testified for the GeneralCounsel as follows:Q. Do you know who Cathy Timmes is?A. She is a supervisor of the building of AbbeyManor.Q. What did Cathy Timmes do as far as youknow at Abbey Island Manor?A. What I know and understand is that she wastaking care of the phone, she was taking care of thebooks. She made for the girls the schedule and ifwe had any problems we went to the office to tellher.Q. Did you wear a uniform?A. Yes.Q. Did Cathy Timmes wear a uniform?A. No, she dressed in a regular dress.Q. Did you wear a nameplate?A. Yes, Maria Castro.Timmes was called as a witness by the Respondentand testified that she worked mainly in the office whereshe answered the phone and handled patient records. Shetestified that, to the extent that she got involved withother employees, such involvement merely was to relaymessages from employees to Land or from doctors andLand to employees. She testified that she had no authori-ty to hire, discharge, layoff, suspend, promote, or giverewards to employees, and there is no evidence in thisrecord to suggest that she either had the authority to door recommend such actions. Nor is there any evidence inthis record to suggest that she could discipline employeesor that she could assign or direct the work of others. Tothe extent that certain of the General Counsel's witnessestestified that they went to Timmes with "problems," therecord is barren as to what specific types of problemswere involved or what she could do about them. Whilethere is some evidence to the effect that Timmes has, onoccasion, initialed timecards, there is evidence that thishas also been done by other employees as well. With re-spect to employee schedules, Timmes testified, withoutcontradiction, that employees have fixed schedules butare free to switch their scheduled days off among them-selves. She asserts that, although she may be notified bythe employees of such switches, she neither approves ordisapproves them. Similarly, while employees may call into her when they cannot come to work, this appears tobe merely a function of her proximity to the telephone.As to the nameplates described by Maria Castro, Timmestestified that the nameplates were Castro's idea, that sheasked Castro to get her one, and that Castro was the onewho put the title of supervisor on it. She further testifiedthat she never wore the nameplate.With respect to the status of Timmes, it is my opinionthat the evidence presented does not tend to establishthat she exercised any of the supervisory indicia set forthin Section 2(11) of the Act.5As such, it is my conclusionthat this employee basically performed office clericalfunctions and was not a supervisor or agent as defined inthe Act.-·*· ·*Q. Did Cathy Timmes wear a nameplate?A. Yes. I made it myself that plate to identifymyself. Cathy said to me, Maria that is nice, youmake one for me. Cathy gave me $3.20 for me tomake it for her. I make one for Cathy and one forJohn Santora.Q. What did Cathy tell you to put on the name-plate?A. Cathy Timmes, Supervisor. The girls sayCathy you supervisor, its a big deal.Q. And did you do that for her?A. Yes. She ordered me to do it.Q. And do you recall when that was?A. In 1979 before Christmas around NovemberQ. Did Cathy wear it?A. Yes.s Sec. 2(11) of the Act states:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.6 I do not view as apposite the cases cited by counsel for the GeneralCounsel to support her contention that, even if Timmes is concluded notto be a supervisor, she must nevertheless be held to be Respondent'sagent. In Classic Industries, 254 NLRB 1149 (1981), the individual inquestion was held to be a supervisor within the meaning of Sec. 2(11) ofthe Act. In Clewenger Logging, 220 NLRB 768, 778 (1975), there was un-denied testimony that a Mr. Carrell, who regularly transmitted ordersand information to employees, had told an employee that he had beeninstructed by management to notify the employees that they would bedischarged if they attended a union meeting. Although concluding thatCarrell was not a supervisor, the Administrative Law Judge held, interalia, that as the respondent did not deny that it had instructed Carrell toconvey this message it was bound by his threat.166 ABBEY ISLAND PARK MANORC. Operative Facts-April to June 23. 1980As noted above, it was Sandra Voorhis who had theinitial contact with the Union in early April 1980. Shetestified that on April 11 (more likely May 11)7 she at-tended a meeting called by Land with various of the em-ployees in the basement of the Company. According toVoorhis, Land said that she had received a call from theUnion and that there was no way there could be a unionat the Company because, if a union came in, the Compa-ny would have to close. Voorhis testified that Landasked the employees what they wanted, whereupon someof them made suggestions. According to Voorhis, Landwrote down the suggestions and told the employees that,although she could not promise anything, she would seewhat could be done. As far as raises are concerned,Voorhis testified that Land said that, when she receivedincreased rates from the residents, she would give raisesto the employees. Voorhis also testified that on or aboutMay 10, 1980, Timmes asked her if she knew anythingabout the Union, stating that she had received a callfrom someone from the Union. Voorhis stated that shereplied in the negative to Timmes' question.Nora Townsend8testified that in early May 1980 Landapproached her and said that she understood the employ-ees were going to vote for a union. She stated that Landsaid that she had been in business for a long time and shedid not want a union telling her what she could or couldnot do with her business. Townsend further testified thatLand said that she would offer whatever the Union of-fered in order to change the employees' minds.Deborah Priscoe testified that in early May 1980 Landtold her that she did not want a Union and that shewould like to make a private contract with the employ-ees. According to Priscoe, Land said that she would givethe employees a 50-cent raise, major medical insurance,longer vacations, sick days, and personal days off withpay. Priscoe stated that Land asked her if she (Priscoe)could arrange a meeting with the employees, and thatsuch a meeting was thereafter held at Nora Townsend'shome on May 22, 1980. According to all the witnesses,Land, at this meeting, told the employees present thatshe would give wage increases and other benefits. Landfurther told the employees that such benefits would begranted with or without a union.Following the election on May 29, Land offered Pris-coe, then a kitchen aide, a supervisory position. This oc-curred on or about June 19, and in connection therewithPriscoe was offered a raise and the opportunity to take adietician's course at the Respondent's expense. Priscoetestified that Land told her that, if she accepted the su-pervisory position, she could not be in the Union. Pris-coe indicated that she would like to think about theoffer.During the month of June, the Respondent posted anumber of bulletins. One dated June 11, 1980, granted acompensatory day for employees scheduled to work7 Based on the record as a whole, it is my opinion that Voorhis mayhave been confused about the date of this meeting.8 Nora Townsend had been discharged by the Company on January 6,1981. Although she filed an unfair labor practice charge which alleged,inter alia, the discriminatory nature of her discharge, that allegation wasnot pursued by the General Counsel.during a 7-day period in which a holiday fell. Anotherbulletin, dated June 16, promoted six employees, includ-ing Priscoe, to supervisory positions to be effective onJuly 1, 1980. However, this bulletin and the promotionswere retracted before becoming operative, apparently inresponse to the Union's objection. Another bulletin,dated June 18, notified the employees of a policy relatingto absences and stated, in substance, that employees whowere absent for 3 successive days without notifying theCompany could be summarily dismissed. As notedabove, although the evidence indicates that employeeswere aware that they should call in if they intended tobe absent, the evidence also indicates that a precise for-mulation of an absentee policy and the possible penaltieshad not been set forth prior to this June 18 bulletin.9In the meantime, on June 16, Land held a meetingwith some of the employees wherein she asked why theyhad voted for the Union in light of the offers she hadmade at Nora Townsend's house. Priscoe, for her part,asked Land why she did not want to deal with theUnion if she were willing to offer comparable benefits, towhich Land expressed dissatisfaction with certain of theUnion's contract proposals. Priscoe also informed Land,after the conclusion of the meeting, that she would notaccept the supervisory position as she wanted to "staywith the girls."As previously stated, on June 17 the Regional Direc-tor for Region 29 issued a Certification of Representativeon behalf of the Union, and shortly thereafter the Uniontransmitted to the Company a formal request for bargain-ing.D. The Discharge of Deborah PriscoeOn June 19 and 20, Priscoe was not scheduled to workand her next scheduled days were on June 21, 22, and 23(a Saturday, Sunday, and Monday). According to Pris-coe, on Friday evening (June 20) she felt ill and calledthe following morning. She stated that she placed a callto the phone in the Respondent's hall outside the officeas per her normal custom.'0She further stated that shethen spoke to John Santora, the maintenance man, andtold him that she was not feeling well and to advise theoffice that she would not be in on Saturday, Sunday, andpossibly Monday.John Santora, however, denied that Priscoe called himat that or any other time to advise the Company that shewould be out sick. He testified that during that week hewas on vacation, and that on the day in question he hadgone to the city to see some movies. Santora's testimony,however, was marked by considerable confusion and al-though it is clear that he was, in fact, on vacation therewas testimony that he lives near the Respondent's facilityand often goes there to socialize with employees duringhis off hours. Quite frankly, in view of my observation of9 Additionally, bulletins were posted on June 19 and 23. The formerdealt with visitations to employees at the facility and the latter an-nounced that employees would receive paychecks for their vacationperiod before rather than after their vacations began.'O There is also a phone in the office which is connected directly toLand's home. Thus, as Priscoe knew the number of the office phone, shecould have contacted Land at home by dialing this number.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis demeanor and considering the confused nature of histestimony, I shall not rely on it one way or the other.On Sunday, Priscoe remained away from work anddid not call in. On Monday, she also decided to stayhome. According to her testimony, on that morning shemade another call to the hall phone and again spoke withJohn Santora, asking him to advise the office that shewould not be in. She stated that, about 20 minutes afterthe call, Santora called her back on some other matter,and she again reminded him to advise the office that shewas not coming in. She stated that the reason she re-minded him again to notify the office was because San-tora was considered to be "slow."In any event, it appears that Santora did not notifyLand or anyone else of Priscoe's calls," and at somepoint after Priscoe's starting time Land called her andasked why she had not come in and why she had notgiven notification. When asked, Priscoe concededly gavean answer in a sarcastic manner, asking whom she shouldhave called. At that point, Land told Priscoe that shewas discharged.E. The Alleged Refusal To Rehire Sandra VoorhisAs noted above, Sandra Voorhis left the Company onMay 17, 1980, to have a baby. She stated that, at orabout the time she left, Land told her that she was agood worker and that she hated to lose her. She alsostated that, before she left, she told Timmes that shewould return to work when the baby was 8 weeks old. 2According to Voorhis, her baby was born on July 28,1980, and in August she got a temporary job at anothercompany instead of resuming her job with the Respond-ent. Indeed, in September, Voorhis notified Timmes thatshe was working elsewhere, although she allegedly toldTimmes that she nevertheless planned to return. Accord-ing to Voorhis, Timmes' response was, "fine."Sandra Voorhis testified that on September 27, 1980(when the baby was 8 weeks old), she called the Re-spondent to find out when to resume work. She statedthat she spoke with Land who told her that her job hadbeen filled and that she would let Voorhis know whenan opening occurred.'3According to Voorhis, she had no further contact withthe Respondent until sometime in March 1981 when shecalled and spoke to Frank Land about returning to work.She stated that he told her that there were no openings.Not satisfied with that response, Voorhis went down tothe facility and spoke with Timmes. According to Voor-his, she asked Timmes what was going on, whereuponTimmes said that she did not know, but that there wassome investigation going on, and that the Union hadI Nora Townsend testified that on Monday, June 23, Santora told herthat he had gotten a call from Priscoe but he did not relay her message.12 There is no evidence that the Company had any type of maternityleave policy. At most, the evidence shows that other employees have, attimes, been rehired by the Company after being away for extended peri-ods of time.13 The payroll records show a significant amount of turnover duringthe summer of 1980. However, in September only one person was hired,and that individual (Jaime Munroe) was hired before Voorhis asked forher job back. Between September 27 and December 31. 1980, there wasonly one person hired, that person being Donna Mook, who was hired onOctober 13, 1980.caused a lot of problems. 4 Voorhis recounted Timmesas saying that Dorothy Land was in and out of court andthat she could not hire or give raises or do anything atthat point. According to Voorhis, Timmes then said,"Mrs. Land likes you ...personally, but it is because ofthe Union, because your name came up as an instigatorfor the Union." Voorhis testified that, after Timmesmade this statement, Dorothy Land came into the officeand told her, "I like you personally ...but we wouldrather not deal with you anymore because of your poorattendance." According to Voorhis, she told Land thatother people whose attendance records had been evenworse than her own had been rehired in the past. Shestated that Land responded by saying that she had an ob-ligation to those people.'5Notwithstanding the fact that during March 1980 andthereafter a substantial amount of hiring took place, theRespondent asserts that it chose not to rehire Voorhisbecause of her past poor attendance record. In fact,Voorhis' attendance record during the period of timethat she worked at the Company was not particularlygood'6 and she conceded that Land had, on various oc-casions, complained about her absenteeism. Counsel forthe General Counsel, however, sought to counter this as-sertion by showing that other employees with similar ab-sentee records had been rehired by the Respondent afterhaving been away from the Company for various periodsof time. In this respect she cites as examples, ElizabethFilardo, Hilda Sheffield, Marilyn Lufkin, Ruth Krantz,and Margie Cobian.IV. CONCLUDED FINDINGSThe General Counsel contends that the discharge ofDeborah Priscoe on June 23, 1980, was motivated by heractivities on behalf of the Union and that the refusal torehire Sandra Voohris on September 27, 1980, and laterin March 1981 was motivated by the same consider-ations. The Respondent denies these allegations, contend-ing that Priscoe was discharged because of her failure tonotify it of her absences from work on June 21, 22, and23. As to Voorhis, the Respondent argues that, after sheleft the Company's employ on May 17, 1980, it filled herposition and that it chose not to rehire her when she sorequested because of her past attendance record.In cases such as this, the principal issue concerns moti-vation and in such cases direct evidence of unlawfulintent is rarely available. l Accordingly, it is necessaryto ascertain the employer's intent from the totality of thecircumstances. Whereas the discharge of an employee orthe refusal to hire an employee because of his or herunion activities is unlawful, an employer may take such" Nora Townsend's charge in Case 29-CA-8621 was filed on Febru-ary 3, 1981, and was still under investigation at the time of this allegedconversation.Is According to Voorhis, she mentioned Margie Cobian and RuthKrantz as having worse attendance records.is The General Counsel calculates that during 1979 Voorhis wasabsent about 31 percent of the time and that in 1980 she was absent about15 percent of the time.17 NLRB v. Hotel Tropicana, 398 F.2d 430, 435 (9th Cir. 1968).168 ABBEY ISLAND PARK MANORactions for any other reason so long as its motivation isnot tainted by union considerations.'In Priscoe's case there is no issue as to the fact thatshe was absent from work on June 21, 22, and 23. Also,while I am inclined to believe that she called in to reportthat she would be absent, I am also inclined to believethat John Santora failed to transmit Priscoe's message toLand or to the office. Thus, it is my opinion that onMonday morning (June 23) Land was not aware of Pris-coe's notification and she called Priscoe at home to findout why she was absent. There is also no dispute thatwhen Land spoke to Mrs. Priscoe, the latter answered ina sarcastic manner when she was asked if she had givennotification of her absence. At this point, Land told Pris-coe that she was discharged.Although the facts upon which the Respondent restsits defense are essentially not disputed, I neverthelessfind it difficult to believe that those facts were, in reality,the motivating reason for Priscoe's discharge. In the firstplace, it is clear to me that absenteeism among the Re-spondent's employees was unusually common and it wasnot until June 18, 1980, after the Union won the election,that the Respondent unilaterally imposed any firm rulesregarding that subject. In this respect the evidence indi-cates that it was on June 18 when the Employer posted abulletin notifying its employees, for the first time, thattheir failure to notify the Company when they wereabsent for 3 days could lead to dismissal. Thus, the post-ing of the bulletin discloses to me a departure from theRespondent's past practice, and in my opinion this bulle-tin, along with the others posted in June, was unilaterallyissued in response to the fact that the Union had won theelection. Accordingly, it seems evident that, among otherthings, the Respondent, by issuing these bulletins, was at-tempting to set the groundwork for its forthcoming ne-gotiations with the Union and was seeking to tighten upits work rules before its freedom to act was circum-scribed by a potential union contract.Secondly, Priscoe's discharge did not occur in avacuum, but took place against a background of otherunlawful conduct, thereby indicating Respondent's will-ingness to retaliate against employees who supported theUnion. The credible evidence establishes that the Re-spondent, in response to the Union campaign, threatenedto close the facility,'xattempted to bypass the Union byseeking to negotiate a private contract directly with itsemployees, and offered wage increases and other benefitsto its employees.20Moreover, the evidence indicates thatLand sought to use Priscoe as an intermediary betweenherself and the other employees, as when she asked Pris-coe to set up a meeting at Nora Townsend's housewhere Land presented her offers.Further, despite the fact that the Respondent placedemphasis on Priscoe's absences in the months before June(mainly due to illness), those absences did not prevent itfrom offering Priscoe a supervisory position shortly" Lawson Milk Co. v. NLRB, 317 F.2d 756 (6th Cir. 1963); Auto-TruckFederal Credit Union, 232 NLRB 1024, 1027 (1977).1' See, e.g., NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).20 See, e.g., NLRB v. Exchange Paris Co., 375 U.S. 405 (1964); NLRBv. Broyhill Co., 514 F.2d 655 (8th Cir. 1975); Lasko Industries, 217 NLRB527 (1975).before her discharge. Indeed, it is my opinion that theprincipal cause for Land's objections to Priscoe's contin-ued employment was not the absences of June 21, 22,and 23, but rather the fact that Priscoe had elected to"stay with the girls" within the unit represented by theUnion, her rejection of Land's offer to make her a super-visor, and the failure of Land to convince her and theother employees that unionization was not to their bene-fit. In short, while I can see some justification in Land'sirritation at Priscoe's sarcastic response on June 23, I donot believe that this was the real reason for her dis-charge. Rather, it is concluded that but for Priscoe'sunion interest, of which Land admittedly was aware, shewould not have been discharged. Accordingly, it is myopinion that, by discharging Deborah Priscoe on June23, 1980, the Respondent violated Section 8(a)(1) and (3)of the Act.As to Sandra Voorhis, although the complaint appearsto allege that she was not reinstated after being out formaternity leave, the General Counsel now asserts thatthe Respondent violated the Act by refusing to rehireher in September 1980 and/or March 1981. That is, theevidence discloses that the Respondent did not have amaternity leave policy and that, when Voorhis left inMay 1980 to have her baby, no commitment was madeto reinstate her after the baby was born. Thus, in Sep-tember 1980, Voorhis stood in essentially the same posi-tion as any other job applicant, especially as she had pre-viously notified the Company, after her baby was born,that she had obtained employment elsewhere.In Voorhis' case it must be recalled that she was theemployee who had the first contact with the Union andwho did a good deal of the initial organizational workalong with Deborah Priscoe. However, Voorhis left theCompany on May 17, well before the election, and there-fore did not play any role thereafter on behalf of theUnion.21 Moreover, there is some doubt as to whetherthe Respondent was aware of Voorhis' union activities asshe engaged in this activity in a secretive manner.On September 27, Voorhis asked for her job back(after leaving her other job), but was told that her posi-tion had been filled. There is, in fact, no doubt in mymind that the Respondent replaced Voorhis because itneeded someone to fill her position and the GeneralCounsel has not shown to my satisfaction that any jobfor which Voorhis was qualified, was available at thetime she asked to be reemployed. Thus, between Septem-ber 27 and December 31, 1980, only one employee washired, this being Donna Mook, who was hired on Octo-ber 13, 1980.According to Voorhis, she did nothing to get her jobback from September 27, 1980 until sometime in March1981. At that time, according to Voorhis, she had a con-versation with Timmes who told her that, although Landliked her personally, Land did not want to take her backbecause she was involved in a legal dispute with theUnion,22and had learned that Voorhis was the union in-21 After the Union won the election, Nora Townsend, another em-ployee, was chosen to be the Union's shop steward.22 As noted above, the charge in Case 29-CA-8621 was filed by NoraTownsend on February 3. 1981169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstigator. Obviously, if I had concluded that Timmes wasa supervisor or agent of the Respondent, I would haveto conclude that the Respondent's refusal to rehire Voor-his was illegally motivated if I credited Voorhis' ac-count. Nevertheless, although I am inclined to creditVoorhis' testimony, I do not believe that the GeneralCounsel has made a sufficient showing that Timmeseither was a supervisor within the meaning of Section2(11) of the Act or an agent whose remarks were bind-ing on the Respondent. At most, it was established that,at the relevant times herein, Timmes was an office cleri-cal employee who from time to time transmitted mes-sages back and forth between the employees and Land.Also, while I have no doubt that Timmes' loyalty restedwith the Employer, I do not believe that the evidence issufficient to establish that she was speaking for or onbehalf of Land when she spoke with Voorhis in March1981.Although various employees were hired by the Re-spondent after March 1981, there was no legal duty onthe Respondent to offer Voorhis one of those jobs.While the evidence in this case shows that other employ-ees who have had poor attendance records have been re-hired by the Respondent, I am not persuaded, in the cir-cumstances of this case, that the Respondent's refusal torehire Voorhis, whose absentee record was decidedlypoor, was unreasonable or motivated by illegal consider-ations. In this regard, although Voorhis was the initiatorof the union campaign, she had left the Company beforethe election, played no role for the Union thereafter, anddid not seek to return to work until September 1980 andMarch 1981, at times when there simply were no deal-ings between the Company and the Union. Indeed, bythose times, the Union was making no effort to representthe employees of the Respondent, no doubt because it al-ready was on the road to extinction. Although it mightbe conjectured that the charge filed by Nora Townsendin February 1981 rekindled Land's antiunion feelings,thereby resulting in her decision not to rehire Voorhis, itseems to me that such a theory, while conceivable, is fartoo speculative to base a finding that the Respondentviolated the Act by refusing to rehire her. Therefore, tothe extent that the complaint alleges that the Respondentillegally refused to rehire Sandra Voorhis, it is recom-mended that this allegation be dismissed.v. THE REMEDYThe trial in this proceeding opened on December 14,1980, but was adjourned on December 15, 1980, because,inter alia, the parties desired time to attempt to reach asettlement. Although ultimately only a portion of thecase was settled, the Respondent, on December 17, 1981,sent a letter to Deborah Priscoe which read as follows:Please take notice that I am offering you your oldposition back under the terms and conditions thatyou left said job (discharged for cause).The rate of pay will be $3.35 per hour. This offer inno way indicates any liability. Please reply withinseven days or I will consider your non reply to in-dicate a negative response to this letter.23Priscoe did not reply to this letter.The General Counsel contends that the offer of rein-statement was not valid and therefore should not be con-strued as tolling backpay or eliminate the requirementthat the Respondent be ordered to offer reinstatement toPriscoe. I agree.At the time of Priscoe's discharge the minimum wagewas $3.10 per hour but she earned $3.25 per hour.During the intervening period of time from June 23,1980, to December 1981, the minimum wage was raisedto $3.35 per hour and the payroll records indicate thatthose employees who were earning more than the mini-mum wage as of June 1980 continued to enjoy a differen-tial after the minimum wage was raised. Indeed, the onlyemployees who as of December 1981 were paid at theminimum rate of $3.35 per hour were employees hiredduring that year. The remainder, except for MargaritaGatierriz who returned to work in May 1981 and whowas earning $3.50 per hour, were earning at least $3.60per hour. Thus, it seems certain and not a matter of spec-ulation that had Priscoe not been discriminatorily dis-charged on June 23, 1980, she also would have beenearning more than the minimum wage as of December17, 1981. As the offer of reinstatement set her wage rateat the minimum level of $3.35, it is concluded that theoffer was not valid. Carter Lumber, 227 NLRB 730(1977).Based on the above, it therefore is recommended thatthe Respondent offer Deborah Priscoe full and immedi-ate reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority or other rights and privi-leges previously enjoyed, and make her whole for anyloss of earnings she may have suffered by reason of thediscrimination practiced against her. Such earnings are tobe computed in accordance with the formula set forth inF. W. Woolworth Co., 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corp., 231 NLRB 651 (1977). See, generally, IsisPlumbing Co., 138 NLRB 716 (1962).Additionally, in accordance with Sterling Sugars, 261NLRB 472 (1982), I shall recommend that the Respond-ent expunge from its files any reference to the dischargeof Deborah Priscoe and notify her in writing that thishas been done and that evidence of this unlawful dis-charge will not be used as a basis for future personnelactions against her.CONCI.USIONS OF LAWi. The Respondent, Dorothy Land, an Individual Pro-prietor d/b/a Abbey Island Park Manor, is and has beenat all times material herein an employer within the mean-ing of Section 2(2), (6), and (7) of the Act.2. The Union involved herein was, until November 16,1981, a labor organization within the meaning of Section2(5) of the Act.23 A substantially similar letter was sent to Voorhis on the same date.170 ABBEY ISLAND PARK MANOR3. By discharging Deborah Priscoe on June 23, 1980,because of her membership in and support for the Union,the Respondent violated Section 8(a)(1) and (3) of theAct.4. Except to the extent found herein, or otherwise set-tled pursuant to the terms of the related partial settle-ment agreement, the other allegations of the consolidatedamended complaint are dismissed.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby recommend the issuanceof the following:ORDER24The Respondent, Dorothy Land, an Individual Propri-etor d/b/a Abbey Island Park Manor, Island Park, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees because of their member-ship in or activities on behalf of Local Union No. 1038,United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, or any other labor organization.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir Section 7 rights.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Offer Deborah Priscoe full and immediate and rein-statement to her former position of employment or, ifthat position no longer exists, to a substantially equiva-24 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.lent position, without prejudice to her seniority or otherrights and privileges previously enjoyed, and make herwhole for any loss of pay she may have suffered byreason of the discrimination against her in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Expunge from its files any reference to the dis-charge of Deborah Priscoe on June 23, 1980, and notifyher in writing that this has been done and that evidenceof this unlawful discharge will not be used as a basis forfuture personnel actions against her.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its place of business copies of the attachednotice marked "Appendix."25Copies of said notice, onforms provided by the Regional Director for Region 29,after being duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.25 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."171